Exhibit 10.2
LOAN AGREEMENT
This LOAN AGREEMENT (this “Agreement”) is dated as of April 27, 2009, by and
between BANK OF AMERICA, N.A., a national banking association (the “Bank”) and
GRAND CANYON EDUCATION, INC., a Delaware corporation (the “Borrower”).
FACTUAL BACKGROUND
The Borrower has requested that the Bank provide a Loan in order for the
Borrower to purchase the property used by the Borrower to operate Grand Canyon
University. The Bank is willing to make such a Loan on the terms and conditions
set forth herein.
AGREEMENT
Therefore, in consideration of the mutual covenants and agreements herein
contained, the parties hereto covenant and agree as follows:

1.  
VARIABLE RATE TERM LOAN AMOUNT AND TERMS

1.1  
Loan Amount.

The Bank agrees to provide a Loan to the Borrower in the principal amount of
Twenty-Five Million Six Hundred Seventy Five Thousand and no/100 Dollars
($25,675,000.00) (the “Loan”).

1.2  
Single Disbursement of Loan.

The Loan shall be made by a single disbursement upon the Borrower’s satisfaction
of the conditions contained in Article 5 of this Agreement, which the Bank and
the Borrower agree will be on April 28, 2009.

1.3  
Repayment Terms.

(a)  
The Borrower will pay accrued interest on the principal balance of the Loan
commencing on June 1, 2009, and thereafter on the same day of each month, until
payment in full of the Loan, such interest to be computed in accordance with
Section 1.4.

(b)  
The Borrower will also make principal payments in equal monthly installments of
One Hundred Forty Two Thousand Six Hundred Thirty Eight and 89/100 Dollars
($142,638.89) beginning on June 1, 2009 and on the first (1st) day of each month
thereafter. In addition to the foregoing monthly payments of principal, not
later than April 30, 2014 (the “Maturity Date”) the Borrower shall repay to the
Bank the remaining unpaid principal, all accrued and unpaid interest and all
other amounts payable under this Agreement or the Deed of Trust, as defined in
Article 3 below.

 

1



--------------------------------------------------------------------------------



 



(c)  
Upon not less than ten (10) banking days irrevocable written notice received by
the Bank from the Borrower, the Borrower may prepay the Loan in full or in part
only on the first (1st) day of the calendar month that is so noted in such
notice. Any such noticed prepayment shall be unconditionally due on such stated
date for such prepayment in the notice. Such prepayment must be accompanied with
(i) the payment of any termination, reinvestment, or breakage costs incurred by
the Bank if such prepayment is not received on the first (1st) day of the
calendar month that is noted in such prepayment notice; and (ii) a prepayment
fee as follows:

          Date of Prepayment   Percentage of Prepaid Amount    
Prior to March 31, 2010
    2.00 %
Prior to March 31, 2011
    1.00 %
Prior to March 31, 2012
    0.50 %

Provided that, if the prepayment is a prepayment in full and made in connection
with either:
(A) a refinancing transaction, the proceeds of which are used to both (x) repay
the Loan and all other amounts payable to the Bank in full, and (y) to finance
material improvements to the real property and improvements thereon comprising
the Collateral (as defined below); or
(B) a new market tax credit financing transaction, the proceeds of which are
used to repay the Loan and all other amounts payable to the Bank in full;
then a prepayment fee as follows:

          Date of Prepayment   Percentage of Prepaid Amount    
Prior to March 31, 2010
    1.00 %
Prior to March 31, 2011
    0.50 %
Prior to March 31, 2012
    0.25 %

Provided further that, if the Bank is either the only lender or is the primary
lender of any financing covered by clause (A) of the preceding sentence, then no
prepayment fee will be required.
Each such prepayment will be applied (A) first, to the payment of any such
termination, reinvestment, or breakage fee; (B) second, to the Prepayment Fee;
and then; (C) third, to the most remote payment of principal due under this
Agreement. The Borrower shall also pay to the Bank, in addition to any late fee
or default, interest on any noticed prepayment that is not timely made, all
costs, expenses, fees and losses incurred by Bank as a result of such failure,
including any termination, reinvestment or breakage fee.

 

2



--------------------------------------------------------------------------------



 



1.4  
Interest Rate.

(a)  
The interest rate on the unpaid amount of the Loan shall be a rate per year
equal to the BBA LIBOR Rate (Adjusted Periodically), plus three hundred fifty
(350) basis points.

(b)  
The interest rate will be adjusted on the first (1st) day of every calendar
month (the “Adjustment Date”) and remain fixed until the next Adjustment Date.
If the Adjustment Date in any particular month would otherwise fall on a day
that is not a banking day then, at the Bank’s option, the Adjustment Date for
that particular calendar month will be the first banking day immediately
following thereafter.

(c)  
The BBA LIBOR Rate (Adjusted Periodically) is a rate of interest equal to the
rate per annum equal to the British Bankers Association LIBOR Rate (“BBA
LIBOR”), as published by Reuters (or another commercially available source
providing quotations of BBA LIBOR as selected by the Bank from time to time) as
determined for each Adjustment Date at approximately 11:00 a.m. London time two
(2) London Banking Days prior to the Adjustment Date, for U.S. Dollar deposits
(for delivery on the first day of such interest period) with a term of one
month, as adjusted from time to time in the Bank’s sole discretion for reserve
requirements, deposit insurance assessment rates and other regulatory costs. If
such rate is not available at such time for any reason or if the Bank determines
in its sole discretion that such rate no longer accurately reflects its cost of
funds, then the rate for that interest period will be determined by such
alternate method as reasonably selected by the Bank provided that the effect of
such alternative method is to provide for an interest rate that is generally
comparable in market performance and fluctuation as the BBA LIBOR immediately
prior to such rate not being available or not reflecting the cost of funds. A
“London Banking Day” is a day on which banks in London are open for business and
dealing in offshore dollars.

2.  
FEES AND EXPENSES

2.1  
Fees.

(a)  
Loan Fee. The Borrower agrees to pay a loan fee in the amount of One Hundred
Twenty Eight Thousand Three Hundred Seventy Five and no/100 Dollars
($128,375.00). This loan fee shall be paid by the Borrower on the date of this
Agreement and shall be fully paid and non-refundable upon receipt by the Bank.

(b)  
Late Fee. The Borrower agrees to pay a late fee in an amount equal to four
percent (4%) of the amount of any delinquent payment of principal or interest
that is more than ten (10) calendar days late. The imposition and payment of a
late fee shall not constitute a waiver of the Bank’s rights with respect to the
default. This fee shall be in addition to the accrual of interest at the default
rate of interest pursuant to Section 4.6 below.

 

3



--------------------------------------------------------------------------------



 



2.2  
Expenses.

The Borrower agrees to repay the Bank within ten (10) days after request or
invoice for all expenses and costs incurred by the Bank in connection with the
Loan, which may include, but are not limited to, filing, recording and search
fees, appraisal fees, survey fees, title report fees, title insurance premiums,
and documentation fees.

2.3  
Reimbursement of Costs and Expenses.

(a)  
The Borrower agrees to also reimburse the Bank for any costs or expenses it
incurs in the preparation of this Agreement, any agreement, document or
instrument required by this Agreement, including, without limitation, the Deed
of Trust, as defined in Article 3 below and any agreement, document or
instrument required pursuant to Article 5 below. Expenses shall include, but are
not limited to, reasonable attorneys’ fees and costs, including any allocated
costs of the Bank’s in-house counsel to the extent permitted by applicable law.

(b)  
The Borrower agrees to also reimburse the Bank for the cost and expense of
periodic field examinations of the Collateral, and appraisals of the Collateral,
at such intervals as the Bank may reasonably require; provided, however, that so
long as there is no Event of Default, Borrower shall not be required to pay for
more than one (1) appraisal each calendar year following the disbursement of the
Loan. The actions described in this paragraph shall include, without limitation,
the actions taken pursuant to Section 7.23 below, and may be performed by
employees of the Bank or by independent appraisers.

3.  
DEED OF TRUST AND COLLATERAL

The Borrower’s obligations to the Bank under this Agreement will be secured by
the property rights and interests covered by the following (the “Collateral”):
A Deed of Trust, Assignment of Rents, Security Agreement and Fixture Filing
dated as of April 27, 2009 (the “Deed of Trust”) which shall cover the
approximately 89.6 acres of land located at 3300 West Camelback Road, Phoenix,
Arizona 85017-3030 and the other property, rights and interest described in the
Deed of Trust.
The Deed of Trust and any other document executed at any time by the Borrower to
secure the Loan are collectively, the “Collateral Documents”.

4.  
DISBURSEMENTS, PAYMENTS AND COSTS

4.1  
Disbursements and Payments.

(a)  
Each payment by the Borrower will be made in U.S. Dollars and immediately
available funds by debit to a deposit account, as described in this Agreement or
otherwise authorized by the Borrower. For payments not made by direct debit,
payments will be made by mail to the address shown on the Borrower’s statement
or at one of the Bank’s banking centers in Phoenix, Arizona, or at such other
banking center designated by the Bank, or by such other method as may be
permitted or directed by the Bank.

(b)  
The Bank may honor instructions for repayments or prepayments given by any one
of the individuals authorized to sign this Loan Agreement or the Deed of Trust
on behalf of the Borrower, or any other individual designated in a writing
delivered to the Bank by any one of such authorized signers (each an “Authorized
Individual”).

 

4



--------------------------------------------------------------------------------



 



(c)  
For any payment under this Agreement made by debit to a deposit account, the
Borrower will maintain sufficient immediately available funds in the deposit
account to cover such debit. If there are insufficient immediately available
funds in the deposit account on the date the Bank enters any such debit
authorized by this Agreement, the Bank may reverse the debit.

(d)  
The disbursement of the Loan by the Bank and each payment by the Borrower will
be evidenced by records kept by the Bank, and shall be conclusive, absent
manifest error. In addition, the Bank may, at its discretion, require the
Borrower to sign a promissory note to further evidence the Loan, and the
Borrower’s obligation to repay the Loan, plus interest.

(e)  
Not later than five (5) calendar days prior to the date each payment of
principal and interest or any fees, costs or expenses from the Borrower becomes
due (each a “Due Date”), the Bank will mail to the Borrower a statement of the
amounts that will be due on the stated Due Date (the “Billed Amount”). The due
date for any payment by Borrower shall not be delayed or postponed if for any
reason (A) Bank does not timely mail any such statement; or (B) Borrower does
not timely receive such statement. The calculations in each such billing
statement will be made on the assumption that no payments will be made between
the date of the billing statement and the Due Date, and that there will be no
changes in the applicable interest rate. If the Billed Amount differs from the
actual amount due on the stated Due Date (the “Accrued Amount”), the discrepancy
will be treated as follows:

  (i)  
If the Billed Amount is less than the Accrued Amount, the Billed Amount for the
following Due Date will be increased by the amount of the discrepancy. The
Borrower will not be in default by reason of any such discrepancy.

  (ii)  
If the Billed Amount is more than the Accrued Amount, the Billed Amount for the
following Due Date will be decreased by the amount of the discrepancy.

   
Regardless of any such discrepancy, interest will continue to accrue based on
the actual amount of principal outstanding without compounding. Interest shall
also accrue on any fees, costs or expenses that are not paid by the Borrower
upon presentment of the amount to the Borrower. The Bank will not pay the
Borrower interest on any overpayment.
  4.2  
Telephone and Telefax Authorization.

(a)  
The Bank may honor telephone, telefax or e-mail instructions for repayments or
prepayments given, or purported to be given, by any one of the Authorized
Individuals.

(b)  
The Borrower will fully indemnify and hold the Bank harmless from all liability,
loss, and costs in connection with any act resulting from telephone, telefax or
e-mail instructions the Bank reasonably believes are made by any Authorized
Individual. This section will survive this Agreement’s termination, and will
benefit the Bank and its officers, employees, and agents.

 

5



--------------------------------------------------------------------------------



 



4.3  
Direct Debit.

(a)  
The Borrower agrees that on each Due Date the Bank will debit the Billed Amount
from one of Borrower’s accounts with the Bank as designated in writing by the
Borrower (the “Designated Account”).

4.4  
Banking Days.

Unless otherwise provided in this Agreement, a banking day is a day other than a
Saturday, Sunday or other day on which commercial banks are authorized to close,
or are in fact closed, in the State of Arizona, and, if such day relates to
amounts bearing interest at an offshore rate (if any), means any such day on
which dealings in dollar deposits are conducted among banks in the offshore
dollar interbank market. All payments and disbursements which would be due on a
day which is not a banking day will be due on the next banking day. All payments
received on a day which is not a banking day will be applied to the credit on
the next banking day.

4.5  
Interest Calculation.

Except as otherwise stated in this Agreement, all interest and fees, if any,
will be computed on the basis of a 360-day year and the actual number of days
elapsed. This results in more interest or a higher fee than if a 365-day year is
used. Installments of principal which are not paid when due under this Agreement
shall continue to bear interest until paid.

4.6  
Default Rate.

Following the occurrence of an Event of Default or after maturity of or after
judgment has been rendered on any obligation under this Agreement, all amounts
outstanding under this Agreement, including any (i) interest; or (ii) fees,
costs or expenses which are not paid within two (2) business days after the date
when due, will at the option of the Bank bear interest at a rate which is six
hundred (600) basis points higher than the Interest Rate from such date until
the date received by Bank. This may result in the compounding of interest. This
will not constitute a waiver of any default and shall be in addition to the late
fee pursuant to Section 2.1(b).

5.  
CONDITIONS

Before the Bank is required to make the Loan pursuant to this Agreement, it must
receive any documents and other items it may reasonably require, in form and
content acceptable to the Bank, including any items specifically listed below.

5.1  
Authorizations.

Evidence that the execution, delivery and performance by the Borrower of this
Agreement and any instrument or agreement required under this Agreement have
been duly authorized.

 

6



--------------------------------------------------------------------------------



 



5.2  
Governing Documents.

A copy of the Borrower’s organizational and operating documents.

5.3  
Deed of Trust.

Signed, acknowledged and properly recorded (which recording may be
contemporaneous with the closing of the Loan pursuant to an escrow to close the
Loan) original Deed of Trust.

5.4  
Title Insurance.

An ALTA lender’s title insurance policy (on a form acceptable to the Bank and
from a title company acceptable to the Bank), for Twenty Five Million Six
Hundred Seventy Five and no/100 Dollars ($25,675,000.00), insuring the Bank’s
lien pursuant to the Deed of Trust, with only such exceptions and exclusions as
may be approved by the Bank and together with such endorsements as the Bank may
require (the “Title Policy”).

5.5  
Payment of Fees, Costs and Expenses.

Payment of all fees and other amounts due and owing to the Bank, including
without limitation payment of all accrued and unpaid expenses incurred by the
Bank as required by the Section 2.3 entitled “Reimbursement of Costs and
Expenses.” The payment of all Reimbursement Costs accruing prior to the date of
this Agreement shall be set forth in the Closing Statement referenced in
Section 7.1 and shall be paid out of the proceeds of the Loan pursuant thereto.

5.6  
Good Standing.

Certificates of good standing for the Borrower from the State of Delaware and
the State of Arizona.

5.7  
Legal Opinion.

A written opinion from the Borrower’s legal counsel, covering such matters as
valid corporate existence, authority to borrow, confirmation that entering into
this Agreement will not cause a violation of any other lending agreement, and
any other matters the Bank may require. The legal counsel and the terms of the
opinion must be acceptable to the Bank.

5.8  
Insurance.

Evidence of insurance coverage, as required pursuant to either (i) Section 7.14
of this Agreement or (ii) the Collateral Documents.

5.9  
Environmental Information.

  (i)  
Phase 1. An environmental Phase 1 site assessment prepared by a qualified third
party consultant approved by the Bank concerning any potential toxic or
hazardous condition with respect to the real property collateral, together with
a certification signed by the Borrower regarding the environmental information
provided to the Bank (the “Phase 1”); and

 

7



--------------------------------------------------------------------------------



 



  (ii)  
Lead Safe. Borrower shall deliver to the Bank documentation evidencing that the
property covered by the Deed of Trust is operated in a lead safe manner; and

  (iii)  
Asbestos Plan. Borrower shall deliver to the Bank a copy of the Borrower’s
Asbestos Operations and Maintenance Plan and the Bank shall have determined such
Plan to be acceptable.

5.10  
Survey.

Delivery of an Aerial Survey covering the real property covered by the Deed of
Trust to the Bank and the Title Company.

5.11  
Other Required Documentation.

(a)  
Fully executed Purchase and Sale Agreement and all related documents in
connection with the transaction (the “Purchase Transaction”) among Borrower, on
the one hand, and Spirit Master Funding, LLC and Spirit Management Company
(collectively, “Spirit”), on the other hand (the “Purchase and Sale Agreement”)
regarding the real property covered by the Deed of Trust, including, without
limitation, the proper recording of a Warranty Deed in favor of the Borrower for
the real property covered by the Deed of Trust.

(b)  
All documents and certificates set forth on the Closing Checklist delivered to
Borrower from the legal counsel of the Bank regarding the Loan (the “Closing
Checklist”).

(c)  
All documents and certificates required by the Title Insurance Company as a
condition to its issuance of the Title Policy, and all endorsements thereto.

(d)  
An Appraisal, by an MAI Appraiser selected and retained by the Bank, of the real
property covered by the Deed of Trust in a form acceptable to the Bank, and
disclosing a current appraised value of not less than Thirty Nine Million Five
Hundred Thousand and no/100 Dollars ($39,500,000.00).

6.  
REPRESENTATIONS AND WARRANTIES

When the Borrower signs this Agreement, and until the Bank is repaid in full,
the Borrower makes the following representations and warranties as of and on
each day the Loan remains outstanding.

6.1  
Formation.

Borrower is duly formed and validly existing under the laws of the State of
Delaware.

 

8



--------------------------------------------------------------------------------



 



6.2  
Authorization.

This Agreement, and any instrument or agreement required hereunder, are within
the Borrower’s corporate powers, have been duly authorized, and do not conflict
with any of its organizational or governing documents.

6.3  
Enforceable Agreement and Deed of Trust.

This Agreement and the Collateral Documents are each a legal, valid and binding
agreement of the Borrower, enforceable against the Borrower in accordance with
their respective terms. In addition, any instrument or agreement required under
this Agreement, when executed and delivered, will be similarly legal, valid,
binding and enforceable.

6.4  
Good Standing.

In each state in which the Borrower does business, it is properly licensed, in
good standing, and, where required, in compliance with fictitious name statutes,
except where such failure to be so licensed, in good standing and in compliance
has not and would not reasonably be expected to have a material adverse effect
on the Borrower or its business.

6.5  
No Conflicts.

This Agreement does not conflict with any law, agreement, or obligation by which
the Borrower is bound.

6.6  
Financial Information.

All financial and other information that has been or will be supplied to the
Bank is sufficiently complete to give the Bank accurate and complete knowledge,
in all material respects, of the Borrower’s financial condition, including all
material contingent liabilities. Since the date of the most recent financial
statement provided to the Bank, there has been no material adverse change in the
business condition (financial or otherwise), operations, properties or prospects
of the Borrower.

 

9



--------------------------------------------------------------------------------



 



6.7  
Lawsuits.

As of the date of this Agreement, there is no lawsuit, tax claim or other
dispute pending, overtly threatened in writing or, to Borrower’s actual
knowledge, otherwise threatened against the Borrower (or any of the Borrower’s
property) which, if lost, would materially impair the Borrower’s financial
condition or ability to repay the Loan, except as have been disclosed in writing
to the Bank or as have otherwise been disclosed by the Borrower in any periodic
report or other filing made with the Securities and Exchange Commission (the
“SEC”) under the Securities Act of 1933, as amended (the “Securities Act”) or
the Securities Exchange Act of 1934, as amended (the “Exchange Act”)
(collectively, the “SEC Reports”), or if occurring after the date of this
Agreement, is promptly disclosed to the Bank pursuant to Section 7.13.

6.8  
Collateral.

As of the time the Deed of Trust is recorded with the Recorder of Maricopa
County, Arizona, the Collateral is owned by the Borrower free of any title
defects or any liens, except those which are disclosed in the Title Policy
referenced in Section 5.4 above or by a UCC financing statement search.

6.9  
Permits, Franchises.

The Borrower possesses all permits, memberships, franchises, contracts and
licenses required and all trademark rights, trade name rights, patent rights,
copyrights, and fictitious name rights necessary to enable it to conduct the
business in which it is now engaged except to the extent Borrower’s failure to
possess such permits or other rights has not resulted or would not reasonably be
expected to result in a material adverse effect on Borrower or its business.

6.10  
Other Obligations.

As of the date of this Agreement, the Borrower is not in default on any
obligation for borrowed money, any purchase money obligation or any other
material lease, commitment, contract, instrument or obligation.

6.11  
Tax Matters.

The Borrower has no knowledge of any pending assessments or adjustments in an
amount exceeding One Hundred Thousand Dollars and no/100 Dollars ($100,000.00)
of its income tax for any year and all taxes due have been paid, except as have
been disclosed in writing to the Bank, or if the Borrower obtains knowledge of
such assessment or adjustment after the date of this Agreement, except as is
promptly disclosed to the Bank in writing.

 

10



--------------------------------------------------------------------------------



 



6.12  
No Event of Default.

There is no event which is, or with notice or lapse of time or both would be, an
Event of Default under this Agreement or any of the Collateral Documents.

6.13  
Insurance.

The Borrower has obtained, and maintains in effect, the insurance coverage
required in any of (i) Section 7.14 of this Agreement, or (ii) pursuant to the
Collateral Documents.

6.14  
ERISA Plans.

(a)  
Each Plan (other than a multiemployer plan) is in compliance in all material
respects with the applicable provisions of ERISA, the Code and other federal or
state law. Each Plan has received a favorable determination letter from the IRS
and to the best knowledge of the Borrower, nothing has occurred which would
cause the loss of such qualification. The Borrower has fulfilled its
obligations, if any, under the minimum funding standards of ERISA and the Code
with respect to each Plan, and has not incurred any liability with respect to
any Plan under Title IV of ERISA.

(b)  
There are no claims, lawsuits or actions (including by any governmental
authority), and there has been no prohibited transaction or violation of the
fiduciary responsibility rules, with respect to any Plan which has resulted or
could reasonably be expected to result in a material adverse effect on the
Borrower or its business.

(c)  
With respect to any Plan subject to Title IV of ERISA:

  (i)  
No reportable event has occurred under Section 4043(c) of ERISA for which the
PBGC requires 30-day notice.

  (ii)  
No action by the Borrower or any ERISA Affiliate to terminate or withdraw from
any Plan has been taken and no notice of intent to terminate a Plan has been
filed under Section 4041 of ERISA.

  (iii)  
No termination proceeding has been commenced with respect to a Plan under
Section 4042 of ERISA, and no event has occurred or condition exists which might
constitute grounds for the commencement of such a proceeding.

(d)  
The following terms have the meanings indicated for purposes of this Agreement:

  (i)  
“Code” means the Internal Revenue Code of 1986, as amended from time to time.

  (ii)  
“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time.

  (iii)  
“ERISA Affiliate” means any trade or business (whether or not incorporated)
under common control with the Borrower within the meaning of Section 414(b) or
(c) of the Code.

 

11



--------------------------------------------------------------------------------



 



  (iv)  
“PBGC” means the Pension Benefit Guaranty Corporation.
    (v)  
“Plan” means a pension, profit-sharing, or stock bonus plan intended to qualify
under Section 401(a) of the Code, maintained or contributed to by the Borrower
or any ERISA Affiliate, including any multiemployer plan within the meaning of
Section 4001(a)(3) of ERISA.

6.15  
Location of Borrower.

As of the date of this Agreement, the place of business of the Borrower and its
chief executive office are each located at 3300 West Camelback Road, Phoenix,
Arizona 85017-3030.

6.16  
Closing Checklist.

The Borrower’s Survey Certificate listed on the Closing Checklist and delivered
to the Bank is true and correct in all material respects.

7.  
COVENANTS

The Borrower agrees that until the Bank is repaid in full:

7.1  
Use of Proceeds.

To use and apply the proceeds of the Loan only according to the Closing
Statement dated April 27, 2009 (the “Closing Statement”) in connection with the
closing of the Purchase Transaction.

7.2  
Financial Information.

To provide the following financial statements and other information; provided,
that for so long as the Borrower is required to file SEC Reports, the Borrower
shall be deemed to have satisfied its obligation to provide such financial
statements and other information to the extent such financial statements and
other information are filed by the Borrower on the SEC’s EDGAR filing system and
a copy of each such filing is delivered to the Bank within three (3) calendar
days of such filing.

(a)  
Copies of each Form 10-K Annual Report for Borrower filed with the SEC. If the
Borrower does not timely file, or is not required to file with the SEC, a Form
10-K Annual Report for Borrower for any fiscal year, then, within ninety
(90) days of each fiscal year end of the Borrower, the Borrower shall provide to
Bank the annual financial statements of Borrower, certified and dated by an
authorized financial officer. The financial statements delivered separately or
included in such Form 10-K Annual Reports must be (i) audited by a Certified
Public Accountant acceptable to the Bank; (ii) prepared on a consolidated basis
(if applicable); and (iii) include a balance sheet, statement of income and
statement of cash flow.

 

12



--------------------------------------------------------------------------------



 



(b)  
Copies of each Form 10-Q Quarterly Report for Borrower filed with the SEC. If
the Borrower does not timely file, or is not required to file with the SEC, a
Form 10-Q Quarterly Report for Borrower for any fiscal quarter, then, within
sixty (60) days of each fiscal quarter (other than the fiscal quarter that ends
with the fiscal year) the Borrower shall provide to Bank the quarterly financial
statements of Borrower, certified and dated by an authorized financial officer.
The financial statements delivered separately or included in such Form 10-Q
Quarterly Report must be, (i) certified and dated by an authorized financial
officer; (ii) prepared on a consolidated basis (if applicable); and
(iii) include a balance sheet, statement of income and statement of cash flow.

(c)  
Copies of each Form 8-K Current Report for Borrower filed with the SEC.

(d)  
Promptly, upon sending or receipt, copies of any management letters and
correspondence relating to management letters, sent or received by the Borrower
to or from the Borrower’s auditor. If no management letter is prepared, the Bank
may, in its discretion, request a letter from such auditor stating that no
deficiencies were noted that would otherwise be addressed in a management
letter.

(e)  
Consolidated Financial Projections covering a three (3) year time period and
specifying the assumptions used in creating the projections (the “Consolidated
Financial Projections”). The Consolidated Financial Projections shall be
provided to the Bank no less often than annually, and within seventy-five
(75) days after the end of each fiscal year.

(f)  
Promptly upon the Bank’s request, such other books, records, statements, lists
of property and accounts, budgets, forecasts, pipeline reports or other reports
as the Bank may reasonably request.

(g)  
Within sixty (60) days of the end of each fiscal quarter (other than a fiscal
quarter that ends on last day of the fiscal year), a compliance certificate of
the Borrower, signed by an authorized financial officer in the form of
Exhibit 7.2(g), which shall include, without limitation, (i) the information and
computations (in sufficient detail) to establish compliance with the financial
covenants set forth in Sections 7.3, 7.4, and 7.5 at the end of the period
covered by the financial statements then being furnished for such fiscal
quarter, and (ii) a statement whether there existed as of the date of either
such financial statements or the date of the certificate, any default under this
Agreement, and if any such default exists, specifying the nature thereof and the
action the Borrower is taking and proposes to take with respect thereto (the
“Quarterly Compliance Certificate”). The form or delivery of any Quarterly
Compliance Certificate does not change the terms of any financial or other
covenant contained in this Agreement.

(h)  
Within ninety (90) days of the end of each fiscal year, a compliance certificate
of the Borrower, signed by an authorized financial officer in the form of
Exhibit 7.2(h), which shall include, without limitation, (i) the information and
computations (in sufficient detail) to establish compliance with the financial
covenants set forth in Sections 7.3, 7.4, and 7.5 at the end of the period
covered by the financial statements then being furnished for such fiscal year,
(ii) the information to establish compliance with the Educational Covenants
contained herein, and (iii) a statement whether there existed as of the date of
such financial statements and whether there exists as of the date of the
certificate, any default under this Agreement, and if any such default exists,
specifying the nature thereof and the action the Borrower is taking and proposes
to take with respect thereto (the “Annual Compliance Certificate”). The form or
delivery of any Annual Compliance Certificate does not change the terms of any
financial or other covenant contained in this Agreement.

 

13



--------------------------------------------------------------------------------



 



(i)  
Not later than the earlier of (A) June 30 of each year, or (B) upon the filing
with the DOE thereof, a copy of the Borrower’s most recent Title IV Compliance
Audit (as such term is defined by the DOE).

7.3  
Funded Debt to Adjusted EBITDA Ratio.

To maintain on a consolidated basis a ratio of Funded Debt to Adjusted EBITDA as
of the end of each fiscal quarter and each fiscal year not exceeding as follows:

          For all Times During the Following Period of Time   Ratio    
Closing of Loan — December 30, 2009
    2.00:1.00  
December 31, 2009 — December 30, 2010
    1.75:1.00  
All times from and after December 31, 2010
    1.50:1.00  

“Funded Debt” means all outstanding liabilities for borrowed money and other
interest-bearing liabilities, including current and long term debt, less the
non-current portion of Subordinated Liabilities (as defined in Section 7.5
below).
“Adjusted EBITDA” means net income, less income or plus loss from discontinued
operations and extraordinary items, plus income taxes, plus interest expense,
plus depreciation, depletion, and amortization, as adjusted for (i) royalty
payments incurred pursuant to an agreement with the Borrower’s former owner that
has been terminated as of April 15, 2008, as disclosed in the SEC Reports; and
(ii) non-cash share based compensation. This ratio will be calculated at the end
of each reporting period for which the Bank requires financial statements, using
the results of the twelve-month period ending with that reporting period.

7.4  
Basic Fixed Charge Coverage Ratio.

To maintain on a consolidated basis a Basic Fixed Charge Coverage Ratio as of
the end of each fiscal quarter and each fiscal year of at least 1.50:1.00.
“Basic Fixed Charge Coverage Ratio” means the ratio of (a) the sum of net income
plus (i) royalty payments incurred pursuant to an agreement with the Borrower’s
former owner that has been terminated as of April 15, 2008, as disclosed in the
SEC Reports; (ii) non-cash share based compensation; and (iii) agreed upon,
non-cash charges or non-recurring charges, plus interest expense, and rent
expense, to (b) the sum of interest expense, rent expense, the current portion
of long term debt, the current portion of capitalized lease obligations and
dividends (but not including the special distribution made to the stockholders
of Borrower in connection with the initial public offering of Borrower in
November 2008).

 

14



--------------------------------------------------------------------------------



 



This ratio will be calculated at the end of each reporting period for which the
Bank requires financial statements, using the results of the twelve-month period
ending with that reporting period. The current portion of long-term liabilities
will be measured as of the date of each calculation.

7.5  
Tangible Net Worth.

To maintain on a consolidated basis Tangible Net Worth as of the end of each
fiscal quarter and each fiscal year in an amount equal to at least (i) Thirty
One Million Dollars and no/100 Dollars ($31,000,000.00); plus (ii) 70% of the
Borrower’s net income for each fiscal quarter commencing with fiscal quarter
that ended as of March 31, 2009 and each fiscal quarter thereafter (without
reduction for any net loss for any fiscal quarter).
“Tangible Net Worth” means the value of total assets including pre-paid royalty
payments, leaseholds and leasehold improvements, and reserves against assets but
excluding goodwill, patents, trademarks, trade names, organization expense,
unamortized debt discount and expense, capitalized or deferred research and
development costs, deferred marketing expenses, and other like intangibles, and
monies due from affiliates, officers, directors, employees, shareholders,
members or managers) less total liabilities, including but not limited to
accrued and deferred income taxes, but excluding the non-current portion of
Subordinated Liabilities.
“Subordinated Liabilities” means liabilities subordinated to the Borrower’s
obligations to the Bank in a manner acceptable to the Bank in its sole
discretion.

7.6  
[Intentionally Blank].

7.7  
Other Debts.

Not to have outstanding or incur any direct or contingent liabilities or lease
obligations (other than those to the Bank), or become liable for the liabilities
of others, without the Bank’s written consent. This does not prohibit:

(a)  
Acquiring goods, supplies, or merchandise on normal trade credit.

(b)  
Becoming and remaining liable with respect to subordinated indebtedness, the
terms of such indebtedness and the subordination thereof are reasonably
acceptable to Bank and the maturity date of which is at least one (1) year later
than the Maturity Date.

(c)  
Endorsing negotiable instruments received in the usual course of business.

(d)  
Obtaining surety bonds in the usual course of business.

(e)  
Liabilities, lines of credit and leases in existence on the date of this
Agreement as disclosed in writing to the Bank or in the Borrower’s SEC Reports.

(f)  
Additional debts and lease obligations for business purposes which are not
covered by (a) through (e) above, and which do not exceed a total aggregate
principal amount of Ten Million and no/100 Dollars ($10,000,000.00) outstanding
at any one time.

 

15



--------------------------------------------------------------------------------



 



7.8  
Other Liens.

Not to create, assume, or allow any security interest or lien (including
judicial liens) on property the Borrower now or later owns, except:

(a)  
Liens and security interests in favor of the Bank.

(b)  
Liens for taxes not yet due.

(c)  
Liens outstanding on the date of this Agreement disclosed in writing to the
Bank.

(d)  
Purchase money security interests outstanding on the date of this Agreement, and
additional purchase money security interests in assets acquired after the date
of this Agreement, or liens on any asset existing at the time of acquisition of
such asset by the Borrower, or liens to secure any indebtedness permitted hereby
incurred by the Borrower at the time of or within ninety (90) days after the
acquisition of such asset, which indebtedness is incurred for the purpose of
financing all or any part of the purchase price thereof; provided that the total
principal amount of the debts or indebtedness secured by the liens covered by
this Subsection 7.8(d) shall not exceed Ten Million and no/100 Dollars
($10,000,000.00) at any one time.

(e)  
Statutory liens of landlords, liens of collecting banks under the UCC on items
in the course of collection, statutory liens and rights of set-off of banks,
statutory liens of carriers, warehousemen, mechanics, repairmen, workmen and
materialmen, and other liens imposed by law, in each case incurred in the
ordinary course of business (i) for amounts not yet overdue or (ii) for amounts
that are overdue and that (in the case of any such amounts overdue for a period
in excess of five (5) days) are being contested in good faith by appropriate
proceedings, so long as such reserves or other appropriate provisions, if any,
as shall be required by GAAP shall have been made for any such contested
amounts.

(f)  
Deposits made in the ordinary course of business in connection with workers’
compensation, unemployment insurance and other types of social security, or to
secure the performance of statutory obligations, bids, surety and appeal bonds,
leases, government contracts, performance bonds, trade contracts, and other
similar obligations (exclusive of obligations for the payment of borrowed
money).

(g)  
Licenses (with respect to intellectual property and other property), leases or
subleases granted to third parties not interfering in any material respect with
ordinary conduct of the business of Borrower consistent with past and
anticipated practices.

(h)  
Easements, rights-of-way, restrictions, encroachments, and other minor defects
or irregularities in title, in each case which do not and will not (i) interfere
in any material respect with the ordinary conduct of the business of the
Borrower; or (ii) adversely affect the value of the Collateral in any material
respect.

 

16



--------------------------------------------------------------------------------



 



(i)  
Any (i) interest or title of a lessor or sublessor under any lease not
prohibited by this Agreement, (ii) lien or restriction that the interest or
title of such lessor or sublessor may be subject to, or (iii) subordination of
the interest of the lessee or sublessee under such lease to any lien or
restriction referred to in the preceding clause (ii), so long as the holder of
such lien or restriction agrees to recognize the rights of such lessee or
sublessee under such lease.

(j)  
Liens arising from filing UCC financing statements relating solely to leases not
prohibited by this Agreement.

(k)  
Liens in favor of customs and revenue authorities arising as a matter of law to
secure payment of customs duties in connection with the importation of goods.

(l)  
Liens incurred in favor of insurance companies (or their financing affiliates)
in connection with the financing of insurance premiums in the ordinary course of
business.

(m)  
Any zoning or similar law or right reserved to or vested in any government
authority to control or regulate the use of any real property.

7.9  
Maintenance of Assets.

(a)  
Not to sell, assign, lease, transfer or otherwise dispose of any part of the
Borrower’s business or the Borrower’s assets except in the ordinary course of
the Borrower’s business, and in no case in an aggregate amount exceeding Five
Million and no/100 Dollars ($5,000,000.00) in any fiscal year.

(b)  
Not to sell, assign, lease, transfer or otherwise dispose of any assets for less
than fair market value, or enter into any agreement to do so.

(c)  
Not to enter into any sale and leaseback agreement covering any of its fixed
assets.

(d)  
To maintain and preserve all material rights, privileges, and franchises of the
Borrower.

(e)  
To make any repairs, renewals, or replacements to keep the Collateral in good
working condition.

7.10  
Investments.

Not to have any existing, or make any new, investments in any individual or
entity, or make any capital contributions or other transfers of assets to any
individual or entity, except for:

(a)  
Existing investments disclosed to the Bank in writing.
  (b)  
Investments in the Borrower’s current subsidiaries.

 

17



--------------------------------------------------------------------------------



 



(c)  
Investments consistent with the Borrower’s Investment Policy as of the date of
this Agreement, a copy of which is attached hereto as Exhibit 7.10, as prepared
by the Controller and for purposes of this Section 7.10, any changes thereto
that are approved by the Board of Directors and CFO from time to time with the
consent of the Bank, which consent will not be unreasonably withheld, which may
include investments in any of the following:

  (i)  
certificates of deposit;

  (ii)  
U.S. treasury bills and other obligations of the federal government; and

  (iii)  
readily marketable securities (including commercial paper, but excluding
restricted stock and stock subject to the provisions of Rule 144 of the
Securities and Exchange Commission).

7.11  
Loans to Officers or Affiliates.

Not to make any loans, advances or other extensions of credit (including
extensions of credit in the nature of accounts receivable or notes receivable
arising from the sale or lease of goods or services) to any of the Borrower’s
executives, officers or directors (or any relatives of any of the foregoing), or
to any affiliated entities in excess of Five Hundred Thousand and no/100 Dollars
($500,000.00) in the aggregate to all of the foregoing at any one time.

7.12  
Additional Negative Covenants.

Not to, without the Bank’s written consent:

(a)  
Enter into any consolidation, merger, or other combination, or become a partner
in a partnership, a member of a joint venture, or a member of a limited
liability company.

(b)  
Acquire or purchase a business or all or substantially all of the assets of a
business while the Loan is outstanding, in an aggregate amount exceeding an
amount equal to 25% of the Borrower’s Tangible Net Worth on the date of each
such acquisition or purchase after giving effect to all prior, and the currently
planned acquisition or purchase; provided that, (i) such acquisition or purchase
is consensual (and not hostile) to the selling party; and (ii) the Borrower, is
in compliance with all covenants in this Agreement, and shall be, on a pro-forma
basis, in compliance with all covenants in this Agreement after giving effect to
such acquisition or purchase.

(c)  
Engage in any business activities substantially different from the Borrower’s
present business.

(d)  
Liquidate or dissolve the Borrower’s business.

(e)  
Voluntarily suspend its business for more than ten (10) calendar days in any
rolling three hundred and sixty five (365) day period.

 

18



--------------------------------------------------------------------------------



 



7.13  
Notices to Bank.

To promptly notify the Bank in writing of:

(a)  
Any lawsuit in which the damages claimed exceed Five Million and no/100 Dollars
($5,000,000.00) against the Borrower or the disclosure of which would be
required in an SEC Report.

(b)  
Any material dispute between any governmental authority and the Borrower.

(c)  
An Event of Default under this Agreement, or any event which, with notice or
lapse of time or both, would constitute an Event of Default.

(d)  
Any material adverse change in the Borrower’s business condition (financial or
otherwise), operations, properties or prospects, the Collateral, or the
Borrower’s ability to repay the Loan.

(e)  
Any change in the Borrower’s name, legal structure, principal, place of
business, or its chief executive office.

(f)  
Except as otherwise disclosed in any financial statements of Borrower or in any
SEC Report, any actual contingent liabilities of the Borrower in excess of Five
Million and no/100 Dollars ($5,000,000.00) in the aggregate and, to Borrower’s
knowledge, any such contingent liabilities which are reasonably foreseeable,
where such liabilities would cause an Event of Default.

7.14  
Insurance.

(a)  
General Business Insurance. To maintain insurance reasonably satisfactory to the
Bank as to amount, nature and carrier covering property damage (including loss
of use and occupancy) to any of the Borrower’s properties, business interruption
insurance, public liability insurance including coverage for contractual
liability, product liability and workers’ compensation, and any other insurance
which is usual for the Borrower’s business. Each policy shall provide for at
least thirty (30) days prior notice to the Bank of any cancellation thereof.

(b)  
Insurance Covering Collateral. To maintain insurance required pursuant to the
Deed of Trust. The insurance must be issued by an insurance company reasonably
acceptable to the Bank and must include a lender’s loss payable endorsement in
favor of the Bank in a form acceptable to the Bank.

(c)  
Evidence of Insurance. Upon the request of the Bank, to deliver to the Bank a
copy of each insurance policy, or, if permitted by the Bank, a certificate of
insurance listing all insurance in force, and when requested by the Bank, noting
the Bank on each such policy as an additional insured or loss payee, as
appropriate.

 

19



--------------------------------------------------------------------------------



 



7.15  
Compliance with Laws.

To comply with the applicable laws (including any fictitious or trade name
statute), regulations, and orders of any government body with authority over the
Borrower’s business, except where the failure to comply would not reasonably be
expected to have a material adverse effect on the Borrower or its business.

7.16  
ERISA Plans.

Promptly during each year, to pay and cause any subsidiaries to pay
contributions adequate to meet at least the minimum funding standards under
ERISA with respect to each and every Plan; file each annual report required to
be filed pursuant to ERISA in connection with each Plan for each year; and
notify the Bank within ten (10) calendar days of the occurrence of any
Reportable Event that might constitute grounds for termination of any capital
Plan by the Pension Benefit Guaranty Corporation or for the appointment by the
appropriate United States District Court of a trustee to administer any Plan.
“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time. Capitalized terms in this paragraph shall have the meanings
defined within ERISA.

7.17  
ERISA Plans — Notices.

With respect to a Plan subject to Title IV of ERISA, to give prompt written
notice to the Bank of:

(a)  
The occurrence of any reportable event under Section 4043(c) of ERISA for which
the PBGC requires 30-day notice.

(b)  
Any action by the Borrower or any ERISA Affiliate to terminate or withdraw from
a Plan or the filing of any notice of intent to terminate under Section 4041 of
ERISA.

(c)  
The commencement of any proceeding with respect to a Plan under Section 4042 of
ERISA.

7.18  
Books and Records.

To maintain adequate books and records of its corporate and business activities.

7.19  
Audits.

Except as may be prohibited by applicable laws regarding confidentiality, to
allow the Bank and its agents to inspect the Borrower’s properties and examine,
audit, and make copies of books and records at any reasonable time. If any of
the Borrower’s properties, books or records are in the possession of a third
party, the Borrower authorizes that third party to permit the Bank or its agents
to have access to perform inspections or audits and to respond to the Bank’s
requests for information concerning such properties, books and records.

 

20



--------------------------------------------------------------------------------



 



7.20  
Perfection of Liens.

To help the Bank perfect and protect its security interests in and liens on the
Collateral, and reimburse it for related costs it incurs to perfect, protect or
enforce its security interests in and liens on the Collateral.

7.21  
Cooperation.

To take any action reasonably requested by the Bank to carry out the intent of
this Agreement.

7.22  
Flood and Other Insurance.

If any improved real property comprising the Collateral is located in a
designated flood hazard area, or becomes located in a designated flood hazard
area after the date of this Agreement as a result of any re-mapping of flood
insurance maps by the Federal Emergency Management Agency, the Borrower will be
required to maintain flood insurance on the real property and any other portion
of the Collateral within such area.

7.23  
Inspections and Appraisals of Real Property.

To allow the Bank and its agents to visit the real property comprising any of
the Collateral at any reasonable time for the purpose of inspecting such
property and conducting appraisals thereof, and deliver to the Bank any
financial or other information concerning such property as the Bank may request.
So long as there is no Event of Default, Borrower shall not be required to pay
for more than one (1) appraisal each calendar year following the disbursement of
the Loan.

7.24  
Use or Leasing of the Real Property Collateral.

(a)  
To occupy the real property comprising any of the Collateral for the conduct of
its regular business. The Borrower will not change its intended use of such real
property without the Bank’s prior written approval.

(b)  
All leases of any portion of the real property comprising any of the Collateral
and spaces within such real property may be entered into with bona fide third
party tenants, financially capable of performing their obligations under the
leases, in arms-length transactions at the then current market rate for
comparable space, area or use. All leases in the aggregate shall not alter the
Borrower’s current occupancy, control or use of the Collateral and shall not
cover any material part of the real property comprising any of the Collateral.
The leases shall not contain any right to purchase such real property or any
present or future interest in any portion of the real property other than the
right to use and occupy the premises demised. The Borrower will promptly obtain
and deliver to the Bank such estoppel certificates and subordination and
attornment agreements from tenants as the Bank from time to time may require
provided that so long as there is no Event of Default Borrower shall not be
required to deliver such certificates more frequently than one (1) time per
calendar year. The Borrower will perform all obligations of landlord under all
leases.

 

21



--------------------------------------------------------------------------------



 



7.25  
Indemnity Regarding Use of Real Property.

To indemnify, defend with counsel acceptable to the Bank, and hold the Bank
harmless from and against all liabilities, claims, actions, damages, costs and
expenses (including all legal fees and expenses of Bank’s counsel) arising out
of or resulting from the construction of any improvements on the real property
comprising any of the Collateral, or the ownership, operation, or use of such
real property collateral, whether such claims are based on theories of
derivative liability, comparative negligence or otherwise. The Borrower’s
obligations to the Bank under this Section shall survive termination of this
Agreement and repayment of the Borrower’s obligations to the Bank under this
Agreement, and shall also survive as unsecured obligations after any acquisition
by the Bank of the real property comprising any of the Collateral or any part of
it by foreclosure or any other means.

7.26  
Educational Covenants.

The following Sections 7.27, 7.28, 7.29, and 7.30 shall be collectively referred
to as the “Educational Covenants.” The following definitions shall apply to the
Educational Covenants. Any term in the Educational Covenants that is not defined
herein shall have the meaning given to them by the DOE or Title IV.
“Title IV” shall mean Title IV of the Higher Education Act of 1965, as amended.
“Title IV Programs” means the programs of federal student financial assistance
administered pursuant to Title IV.
“School” shall mean Grand Canyon University.
“Education Law” means any federal, state, local or similar statute, law,
ordinance, regulation, rule, code, order, or binding standard issued or
administered by, or related to, any Education Agency and applicable to private
educational institutions.
“Education Agency” means any entity or organization, whether governmental,
government chartered, private, or quasi-private, that engages in granting or
withholding Educational Approvals for, provides or administers financial
assistance to or for students of, or otherwise regulates private schools in
accordance with standards relating to the performance, operation, financial
condition or academic standards of such schools, including, without limitation,
the DOE, DHS, state authorizing or licensing agencies, accrediting bodies, state
student aid agencies, state approving agencies for veterans benefits, and
student loan guaranty agencies.
“DHS” means the U.S. Department of Homeland Security.
“DOE” shall mean the United Stated Department of Education.

 

22



--------------------------------------------------------------------------------



 



7.27  
Title IV Accreditation Requirements.

Borrower shall ensure that School maintains all customary accreditation
requirements under Title IV including all licenses, accreditations,
certificates, permits, consents, authorizations and other governmental,
regulatory, or accreditation approvals or exemptions (the “Educational
Approvals”) necessary for the School to conduct its business, including all
requisite approvals or exemptions from the DOE, the State of Arizona, the Higher
Learning Commission and any other Education Agency. In addition, the Borrower
shall ensure that the School maintains its eligibility as a “proprietary
institution of higher education,” as defined in 34 C.F.R. § 6005.5 under Title
IV, and remains party to, and in material compliance with, a valid Program
Participation Agreement (provisional or otherwise) with the DOE with respect to
the School’s operations. Lastly, the Borrower shall ensure that the School
continues to hold a valid Eligibility and Certification Approval Report
(provisional or otherwise) issued by the DOE attesting to its Title IV Program
eligibility. Borrower shall also maintain all other academic accreditations (or
substitute a commercially reasonable substitute academic accreditation) as the
Borrower reasonably determines are necessary for the School to conduct its
business provided that, if the Borrower elects to cease maintaining a material
academic accreditation without such substitution, then such election or
determination of the Borrower must be reasonably acceptable to the Bank.
Borrower shall give Bank notice within ten (10) business days of any breach of
this Section 7.27.

7.28  
DOE Composite Score Requirement.

Borrower shall ensure that School maintains a DOE Composite Score of not less
than 1.50 for any fiscal year. In addition, Borrower shall ensure that School
continues to be in material compliance with the DOE standards of financial
responsibility as set forth at 34 C.F.R. §§ 668.172 - 174. In addition, Borrower
shall notify Bank if it is required by the DOE to post a letter of credit,
including a letter of credit due to late funds pursuant to 34 C.F.R. § 668.173.

7.29  
Long Term Student Receivables Limitation.

Borrower shall ensure that School does not allow its Long Term Receivables to
Students to exceed an amount equal to ten percent (10%) of the Borrower’s
Tangible Net Worth as defined in Section 7.5, and calculated on consolidated
basis as of the end of each fiscal quarter and each fiscal year. In addition,
Borrower will ensure that the School continues to comply with the statutory
provision at 20 U.S.C. § 1002(b)(1)(F) requiring that at least ten percent (10%)
of its revenues for any fiscal year are not derived from Title IV Program funds
as required by 34 C.F.R. § 600.5.

7.30  
Cohort Default Rate.

Borrower shall ensure that School does not allow its Cohort default rate to
exceed either (i) twenty-five percent (25%) as an annual average for any rolling
three (3) fiscal year period ending during the period of time the Loan remains
unpaid; or (ii) forty percent (40%) in any fiscal year. In addition, Borrower
shall ensure that School continues to meet the requirements for Federal Family
Education Loan Program loans as published by the DOE; and to the extent the
following become material to the Borrower’s financial results, Borrower shall
ensure that School meets the requirements for Federal Direct Loan Program loans
and Federal Perkins loans, as published by the DOE.

 

23



--------------------------------------------------------------------------------



 



8.  
DEFAULT AND REMEDIES

If any of the following events of default (“Event of Default”) occurs, the Bank
may do one or more of the following: declare the Borrower in default, stop
making any additional credit available to the Borrower, and require the Borrower
to repay its entire debt immediately and without prior notice. In addition, if
any Event of Default occurs, the Bank shall have all rights, powers and remedies
available under any instruments and agreements required by or executed in
connection with this Agreement, as well as all rights and remedies available at
law or in equity. If an Event of Default occurs under the paragraph entitled
“Bankruptcy,” below, with respect to the Borrower, then the entire debt
outstanding under this Agreement will automatically be due immediately.

8.1  
Failure to Pay.

The Borrower fails to make a payment under this Agreement when due, and such
failure continues for three (3) calendar days.

8.2  
Other Bank Agreements.

Any default occurs and is continuing under any other agreement the Borrower has
with the Bank with a payment or obligation amount exceeding Fifty Thousand and
no/100 Dollars ($50,000.00), if such default continues after giving effect to
any applicable cure period.

8.3  
Cross-default.

Any default occurs under any agreement in connection with any credit exceeding
One Million and no/100 Dollars ($1,000,000.00) the Borrower or any subsidiary of
the Borrower’s has obtained from anyone else or which the Borrower or any of the
Borrower’s subsidiaries has guaranteed, if such default continues after giving
effect to any applicable cure period.

8.4  
False Information.

The Borrower has given the Bank materially false or misleading information or
representations.

8.5  
Bankruptcy.

The Borrower files a bankruptcy petition; or a bankruptcy petition is filed
against the Borrower (and not dismissed within sixty (60) days); or the Borrower
makes a general assignment for the benefit of creditors.

8.6  
Receivers.

A receiver or similar official is appointed for a substantial portion of the
Borrower’s business and such appointment is not terminated within ten
(10) calendar days, or the business is terminated.

8.7  
Lien Priority.

The Bank fails to have an enforceable first lien (except for any prior liens to
which the Bank has consented in writing or are noted in the Title Policy) on or
security interest in any of the Collateral as security for the Loan or this
Agreement.

 

24



--------------------------------------------------------------------------------



 



8.8  
[Intentionally Blank].

8.9  
Judgments.

Any judgments or arbitration awards are entered against the Borrower, or the
Borrower enters into any settlement agreements, in each case with respect to any
litigation or arbitration, in an aggregate amount of Five Million and no/100
Dollars ($5,000,000.00) or more in excess of any insurance coverage and (i) said
judgments are not stayed or bonded over within thirty (30) days after entry, or
(ii) Borrower does not have sufficient liquidity to satisfy such judgment or
award, as determined by the Bank.

8.10  
Material Adverse Change.

A material adverse change occurs in the Borrower’s business condition (financial
or otherwise), operations or properties, which could reasonably adversely affect
the Borrower’s ability to repay the Loan including any action by any government
authority.

8.11  
Intentionally Omitted.

8.12  
Default under Related Documents.

Any Event of Default, as defined therein, or a default occurs (and continues
beyond any applicable notice or cure period and which gives the Bank an
immediate right to exercise its remedies as a result thereof), under any
guaranty, subordination agreement, security agreement, deed of trust, mortgage,
or other document required by or delivered in connection with this Agreement or
the Loan, including, without limitation, the Deed of Trust or any other
Collateral Document.

8.13  
ERISA Plans.

Any one or more of the following events occurs with respect to a Plan of the
Borrower subject to Title IV of ERISA, provided such event or events could
reasonably be expected, in the judgment of the Bank, to subject the Borrower to
any tax, penalty or liability (or any combination of the foregoing) which, in
the aggregate, could have a material adverse effect on the financial condition
of the Borrower:

(a)  
A reportable event shall occur under Section 4043(c) of ERISA with respect to a
Plan.

(b)  
Any Plan termination (or commencement of proceedings to terminate a Plan) or the
full or partial withdrawal from a Plan by the Borrower or any ERISA Affiliate.

8.14  
Educational Covenants.

A default occurs under any term or condition of the Educational Covenants and
such default, if it is capable of being cured, continues for a period of thirty
(30) days.

 

25



--------------------------------------------------------------------------------



 



8.15  
Other Breach Under Agreement.

A default occurs under any other term or condition of this Agreement not
specifically referred to in this Article, including any failure by the Borrower
to comply with any financial covenants set forth in this Agreement, whether such
failure is evidenced by financial statements delivered to the Bank or is
otherwise known to the Borrower or the Bank.

8.16  
Representations and Warranties.

Any representation or warranty of the Borrower or any written certification or
other material written statement of fact made or deemed made by the Borrower or
by a Responsible Officer on behalf of the Borrower, in any other Loan Document,
or in any document delivered in connection herewith or therewith shall be
incorrect or misleading in any material respect when made or deemed made.

9.  
ENFORCING THIS AGREEMENT; MISCELLANEOUS

9.1  
GAAP.

Except as otherwise stated in this Agreement, all financial information provided
to the Bank and all financial covenants will be made under generally accepted
accounting principles, consistently applied.

9.2  
Governing Law.

This Agreement shall be governed by and construed in accordance with the laws of
Arizona. To the extent that the Bank has greater rights or remedies under
federal law, whether as a national bank or otherwise, this paragraph shall not
be deemed to deprive the Bank of such rights and remedies as may be available
under federal law.

9.3  
Successors and Assigns.

This Agreement is binding on the Borrower’s and the Bank’s successors and
assignees. The Borrower agrees that it may not assign this Agreement without the
Bank’s prior consent. The Bank may sell participations in or assign this Loan,
and may exchange information about the Borrower (including, without limitation,
any information regarding any hazardous substances) with actual or potential
participants or assignees. If a participation is sold or the Loan is assigned,
the purchaser will have the right of set-off against the Borrower.

9.4  
Dispute Resolution Provision.

This paragraph, including the subparagraphs below, is referred to as the
“Dispute Resolution Provision.” This Dispute Resolution Provision is a material
inducement for the parties entering into this agreement.

(a)  
This Dispute Resolution Provision concerns the resolution of any controversies
or claims between the parties, whether arising in contract, tort or by statute,
including but not limited to controversies or claims that arise out of or relate
to: (i) this Agreement (including any renewals, extensions or modifications); or
(ii) any document related to this agreement (collectively a “Claim”). For the
purposes of this Dispute Resolution Provision only, the term “parties” shall
include any parent corporation, subsidiary or affiliate of the Bank involved in
the servicing, management or administration of any obligation described or
evidenced by this Agreement.

 

26



--------------------------------------------------------------------------------



 



(b)  
At the request of any party to this agreement, any Claim shall be resolved by
binding arbitration in accordance with the Federal Arbitration Act (Title 9,
U.S. Code) (the “Act”). The Act will apply even though this Agreement provides
that it is governed by the law of a specified state.

(c)  
Arbitration proceedings will be determined in accordance with the Act, the
then-current rules and procedures for the arbitration of financial services
disputes of the American Arbitration Association or any successor thereof
(“AAA”), and the terms of this Dispute Resolution Provision. In the event of any
inconsistency, the terms of this Dispute Resolution Provision shall control. If
AAA is unwilling or unable to (i) serve as the provider of arbitration or
(ii) enforce any provision of this arbitration clause, the Bank may designate
another arbitration organization with similar procedures to serve as the
provider of arbitration.

(d)  
The arbitration shall be administered by AAA and conducted, unless otherwise
required by law, in Phoenix, Arizona. All Claims shall be determined by one
arbitrator; however, if Claims exceed Five Million and no/100 Dollars
($5,000,000.00), upon the request of any party, the Claims shall be decided by
three arbitrators. All arbitration hearings shall commence within ninety
(90) days of the demand for arbitration and close within ninety (90) days of
commencement and the award of the arbitrator(s) shall be issued within thirty
(30) days of the close of the hearing. However, the arbitrator(s), upon a
showing of good cause, may extend the commencement of the hearing for up to an
additional sixty (60) days. The arbitrator(s) shall provide a concise written
statement of reasons for the award. The arbitration award may be submitted to
any court having jurisdiction to be confirmed and have judgment entered and
enforced.

(e)  
The arbitrator(s) will give effect to statutes of limitation in determining any
Claim and may dismiss the arbitration on the basis that the Claim is barred. For
purposes of the application of any statutes of limitation, the service on AAA
under applicable AAA rules of a notice of Claim is the equivalent of the filing
of a lawsuit. Any dispute concerning this arbitration provision or whether a
Claim is arbitrable shall be determined by the arbitrator(s), except as set
forth at subparagraph (h) of this Dispute Resolution Provision. The
arbitrator(s) shall have the power to award legal fees pursuant to the terms of
this Agreement.

(f)  
This paragraph does not limit the right of any party to: (i) exercise self-help
remedies, such as but not limited to, setoff; (ii) initiate judicial or
non-judicial foreclosure against any real or personal property collateral;
(iii) exercise any judicial or power of sale rights, or (iv) act in a court of
law to obtain an interim remedy, such as but not limited to, injunctive relief,
writ of possession or appointment of a receiver, or additional or supplementary
remedies.

 

27



--------------------------------------------------------------------------------



 



(g)  
The filing of a court action is not intended to constitute a waiver of the right
of any party, including the suing party, thereafter to require submittal of the
Claim to arbitration.

(h)  
Any arbitration or trial by a judge of any Claim will take place on an
individual basis without resort to any form of class or representative action
(the “Class Action Waiver”). Regardless of anything else in this Dispute
Resolution Provision, the validity and effect of the Class Action Waiver may be
determined only by a court and not by an arbitrator. The parties to this
Agreement acknowledge that the Class Action Waiver is material and essential to
the arbitration of any disputes between the parties and is nonseverable from the
agreement to arbitrate Claims. If the Class Action Waiver is limited, voided or
found unenforceable, then the parties’ agreement to arbitrate shall be null and
void with respect to such proceeding, subject to the right to appeal the
limitation or invalidation of the Class Action Waiver. The Parties acknowledge
and agree that under no circumstances will a class action be arbitrated.

(i)  
By agreeing to binding arbitration, the parties irrevocably and voluntarily
waive any right they may have to a trial by jury in respect of any Claim.
Furthermore, without intending in any way to limit this agreement to arbitrate,
to the extent any Claim is not arbitrated, the parties irrevocably and
voluntarily waive any right they may have to a trial by jury in respect of such
Claim. This waiver of jury trial shall remain in effect even if the Class Action
Waiver is limited, voided or found unenforceable. WHETHER THE CLAIM IS DECIDED
BY ARBITRATION OR BY TRIAL BY A JUDGE, THE PARTIES AGREE AND UNDERSTAND THAT THE
EFFECT OF THIS AGREEMENT IS THAT THEY ARE GIVING UP THE RIGHT TO TRIAL BY JURY
TO THE EXTENT PERMITTED BY LAW.

9.5  
Severability; Waivers.

If any part of this Agreement is not enforceable, the rest of the Agreement may
be enforced. The Bank retains all rights, even if it made the Loan after a
default. If the Bank waives a default, it may enforce a later default. Any
consent or waiver under this Agreement must be in writing.

9.6  
Attorneys’ Fees.

The Borrower shall reimburse the Bank for any reasonable costs and attorneys’
fees incurred by the Bank in connection with the enforcement or preservation of
any rights or remedies under this Agreement and any other documents executed in
connection with this Agreement, and in connection with any amendment, waiver,
“workout” or restructuring under this Agreement. In the event of a lawsuit or
arbitration proceeding, the prevailing party is entitled to recover costs and
reasonable attorneys’ fees incurred in connection with the lawsuit or
arbitration proceeding, as determined by the court or arbitrator. In the event
that any case is commenced by or against the Borrower under the Bankruptcy Code
(Title 11, United States Code) or any similar or successor statute, the Bank is
entitled to recover costs and reasonable attorneys’ fees incurred by the Bank
related to the preservation, protection, or enforcement of any rights of the
Bank in such a case. As used in this paragraph, “attorneys’ fees” includes the
allocated costs of the Bank’s in-house counsel.

 

28



--------------------------------------------------------------------------------



 



9.7  
Set-Off.

(a)  
In addition to any rights and remedies of the Bank provided by law, upon the
occurrence and during the continuance of any Event of Default under this
Agreement, the Bank is authorized, at any time, to set off and apply any and all
Deposits of the Borrower held by the Bank against any and all Obligations owing
to the Bank. The set-off may be made irrespective of whether or not the Bank
shall have made demand under this Agreement or any guaranty, and although such
Obligations may be contingent or unmatured or denominated in a currency
different from that of the applicable Deposits.

(b)  
The set-off may be made without prior notice to the Borrower or any other party,
any such notice being waived by the Borrower to the fullest extent permitted by
law. The Bank agrees promptly to notify the Borrower after any such set-off and
application; provided, however, that the failure to give such notice shall not
affect the validity of such set-off and application.

(c)  
For the purposes of this Section 9.7, “Deposits” means any deposits (general or
special, time or demand, provisional or final, individual or joint) and any
instruments owned by the Borrower which come into the possession or custody or
under the control of the Bank. “Obligations” means all obligations, now or
hereafter existing, of the Borrower to the Bank under this Agreement and under
any other agreement or instrument executed in connection with this Agreement.

9.8  
One Agreement.

This Agreement and any related security or other agreements required by this
Agreement, collectively:

(a)  
represent the sum of the understandings and agreements between the Bank and the
Borrower concerning this credit;

(b)  
replace any prior oral or written agreements between the Bank and the Borrower
concerning this credit; and

(c)  
are intended by the Bank and the Borrower as the final, complete and exclusive
statement of the terms agreed to by them.

In the event of any conflict between this Agreement and any other agreements
required by this Agreement, this Agreement will prevail. Any reference in any
related document to a “promissory note” or a “note” executed by the Borrower and
dated as of the date of this Agreement shall be deemed to refer to this
Agreement, as now in effect or as hereafter amended, renewed, or restated.

9.9  
Indemnification.

The Borrower will indemnify and hold the Bank harmless from any loss, liability,
damages, judgments, and costs of any kind relating to or arising directly or
indirectly out of (a) this Agreement or any document required hereunder, (b) any
credit extended or committed by the Bank to the Borrower hereunder, and (c) any
litigation or proceeding related to or arising out of this Agreement, any such
document, or any such credit. This indemnity includes but is not limited to
attorneys’ fees (including the allocated cost of in-house counsel). This
indemnity extends to the Bank, its parent, subsidiaries and all of their
directors, officers, employees, agents, successors, attorneys, and assigns. This
indemnity will survive repayment of the Borrower’s obligations to the Bank. All
sums due to the Bank hereunder shall be obligations of the Borrower, due and
payable immediately without demand.

 

29



--------------------------------------------------------------------------------



 



9.10  
Notices.

Unless otherwise provided in this Agreement or in another agreement between the
Bank and the Borrower, all notices required under this Agreement shall be
personally delivered or sent by first class mail, postage prepaid, or by
overnight courier, to the addresses on the signature page of this Agreement, or
sent by facsimile to the fax numbers listed on the signature page, or sent via
electronic mail (e-mail) with attachments in portable document format (PDF) to
the e-mail addresses listed on the signature page, or to such other addresses as
the Bank and the Borrower may specify from time to time in writing. Notices and
other communications shall be effective (i) if mailed, upon the earlier of
receipt or five (5) days after deposit in the U.S. mail, first class, postage
prepaid, (ii) if telecopied, when transmitted, (iii) if hand-delivered, by
courier or otherwise (including telegram, lettergram or mailgram), when
delivered or (iv) if sent via electronic mail, upon electronic confirmation of
delivery and receipt.

9.11  
Headings.

Article and Section headings are for reference only and shall not affect the
interpretation or meaning of any provisions of this Agreement.

9.12  
Counterparts.

This Agreement may be executed in as many counterparts as necessary or
convenient, and by the different parties on separate counterparts each of which,
when so executed, shall be deemed an original but all such counterparts shall
constitute but one and the same Agreement. A copy of an executed signature page
that is transmitted by facsimile or sent as a PDF file via email shall, for all
purposes, be deemed to be an original.

9.13  
Borrower Information; Reporting to Credit Bureaus.

The Borrower authorizes the Bank at any time to verify or check any information
given by the Borrower to the Bank, check the Borrower’s credit references,
verify employment, and obtain credit reports. The Borrower agrees that the Bank
shall have the right at all times to disclose and report to credit reporting
agencies and credit rating agencies such information pertaining to the Borrower
and/or all guarantors as is consistent with the Bank’s policies and practices
from time to time in effect.
[Remainder of page is intentionally left blank; signature pages follow]

 

30



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered by their proper and duly authorized officers as of the
day and year first above written.

            GRAND CANYON EDUCATION, INC.,
a Delaware corporation
      By:   /s/ Dan Bachus         Name:   Dan Bachus        Title:   Chief
Financial Officer        Contact Information for Notice:
      3300 West Camelback Road
Phoenix, Arizona 85017-3030
Attn: Dan Bachus, CFO
      Telephone: 602-639-6648
Facsimile: 602-639-7846
Email: dbachus@gcu.edu
      BANK OF AMERICA, N.A.
      By:   /s/ David R. Barney         Name:   David R. Barney        Title:  
Senior Vice President        Contact Information for Notice:
      201 East Washington Street
AZ1-200-22-32, 22nd Floor
Phoenix, Arizona 85004-2343
Attn: David Barney — Commercial Banking
      Telephone: 602-523-2351
Facsimile: 602-523-2511
Email: david.r.barney@bankofamerica.com    

Federal law requires Bank of America, N.A. (the “Bank”) to provide the following
notice. The notice is not part of the foregoing agreement or instrument and may
not be altered. Please read the notice carefully.
USA PATRIOT ACT NOTICE Federal law requires all financial institutions to
obtain, verify and record information that identifies each person who opens an
account or obtains a loan. The Bank will ask for the Borrower’s legal name,
address, tax ID number or social security number and other identifying
information. The Bank may also ask for additional information or documentation
or take other actions reasonably necessary to verify the identity of the
Borrower, guarantors or other related persons.
S-1

 

 



--------------------------------------------------------------------------------



 



EXHIBIT 7.2(g)
FORM OF QUARTERLY COMPLIANCE CERTIFICATE
[To Be Completed]
Exhibit 7.2(g)

 

 



--------------------------------------------------------------------------------



 



EXHIBIT 7.2(h)
FORM OF ANNUAL COMPLIANCE CERTIFICATE
[To Be Completed]
Exhibit 7.2(h)

 

 



--------------------------------------------------------------------------------



 



EXHIBIT 7.10
BORROWER’S INVESTMENT POLICY
[To Be Completed]
Exhibit 7.10

 

 